145 F.3d 361
Geraldine Ard, Lillie Atkins, Anthony Banks, Mary Banks,Natural Tutrix of her Children, Earnest Banks and TravisThompson, Roosevelt Banks, Bernice Bond, Joe Brown, OtisBurton, Clara Butler, Fred Butler, Jr., Georgia Butler,Natural Tutrix of her Children, Latilda Butler and LedellButler, Phyllis Butler, Natural Tutrix of her Children BriceButler and Travis Butler, Willie Paul Butler, Chelis Cain,Jimmie Coleman, Louj Coleman,  John Coleman, Alicena Coleman,
NO. 97-30148
United States Court of Appeals,Fifth Circuit.
May 21, 1998
M.D.La., 138 F.3d 596

1
DENIALS OF REHEARING EN BANC.